internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si 7-plr-100873-00 date date legend a company b plan c d a e f g h i j k l m plr-100873-98 n o p q dear sir or madam in a letter dated date and a supplemental submission dated date you requested rulings under sec_1361 and sec_1362 of the internal_revenue_code the information submitted and the representations made are summarized as follows prior to the end of a company was an s_corporation with a single class of common_stock authorized effective b company became a c_corporation company adopted the plan effective c the trust established pursuant to the plan purchased approximately d percent of the outstanding common_stock of company the remaining outstanding_stock of company is held by a an individual on e the shareholders of company approved an amendment to company’s certificate of incorporation which provided for the division of the single class of common_stock into two classes of common_stock class a common_stock and class b common_stock article of the certificate of incorporation was amended to provide as follows the total number of shares of capital stock which this corporation shall have authority to issue is f shares of which g shares shall be class a common_stock par_value h per share and i shares shall be class b common_stock par_value h per share the shares of class a common_stock and class b common_stock shall be identical in all respects except that all dividends declared and paid on shares of class a common_stock shall be paid in additional shares of class a common and all dividends declared and paid on shares of class b common_stock shall be paid in cash in the event that any dividend is declared on shares of class b common_stock a corresponding dividend shall be declared on shares of class a common_stock in a per share amount equal to the per share amount of the cash plr-100873-98 dividend declared on the shares of class b common_stock divided by the appraised value of the class a common_stock as determined by the board_of directors of the corporation in the event that any dividend is declared on shares of class a common_stock a corresponding cash dividend shall be declared on shares of class b common_stock in a per share amount equal to the appraised value of the shares of class a common_stock as determined by the board_of directors of the corporation being paid as a dividend on each share of class a common_stock the trust held all of the class a common_stock and most of the class b common_stock a held the remaining outstanding shares of the class b common_stock on j company filed an election to be an s_corporation effective k company was not aware that the e amendment to article of the certificate of incorporation created a second class of stock that would cause company’s s election to be ineffective when company became aware that it had two classes of stock to remedy the situation on l the certificate of incorporation was amended as follows article fourth of company’s certificate of incorporation is amended to read in its entirety as follows a the total number of shares of capital stock which this corporation shall have the authority to issue is m shares of common_stock par_value n per share b in the event that the board_of directors shall declare a dividend on the shares of common_stock that is payable in cash each shareholder of record at the time such dividend is declared may elect with respect to some or all such shares held that such dividend shall be payable in the form of additional shares of common_stock to be paid at the same time and in the same amount as cash dividends are paid such elections shall have no effect unless there are sufficient authorized but unissued common shares to allow all stock_dividends so elected to be paid no election under this subsection may be made after o upon the above amendment to the certificate of incorporation becoming effective pursuant to p each share of company’s class a common_stock and class b common_stock outstanding immediately prior to the effective time of the amendment shall without any_action on the part of the respective holders thereof be reclassified into one share of plr-100873-98 common_stock par_value n per share and each stock certificate which immediately prior to the effective time of such amendment represented shares of company’s capital stock shall from and after such time and without the necessity of presenting the same for exchange represent the number of shares of common_stock equal to the number of shares of class a common_stock or class b common_stock formerly represented by such certificate this amendment and the exchange effectuated hereby shall be effective at the date and time of the filing with q of this certificate of amendment to the certificate of incorporation company and its shareholder represent that the failure to qualify as a small_business_corporation was not motivated by tax_avoidance or hindsight in addition company and its shareholders consent to adjustments that the service may require you have requested the following rulings company’s election to be treated as an s_corporation effective on j was inadvertently ineffective within the meaning of sec_1362 and that company will be treated as an s_corporation from j and thereafter provided company’s s election is not otherwise terminated under the provisions of sec_1362 article of the certificate of incorporation as amended on k does not create a second class of stock under sec_1361 and the regulations thereunder sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not- a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in sec_1_1361-1 relating to instruments obligations or plr-100873-98 arrangements treated as a second class of stock a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock thus if all shares of stock of an s_corporation have identical rights to distribution and liquidation proceeds the corporation may have voting and nonvoting common_stock a class of stock that may vote only on certain issues irrevocable proxy agreements or groups of shares that differ with respect to rights to elect members of the board_of directors sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation by laws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and sec_1_1361-1 although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1362 provides that if- an election under sec_1362 by any corporation- a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken- a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and plr-100873-98 the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation is to be treated as an s_corporation during the period specified by the secretary ruling no based solely on the information submitted and the representation made we conclude that company’s election to be treated as an s_corporation was invalid because on k company had more than one class of stock we also conclude that the invalid election was inadvertent within the meaning of sec_1362 pursuant to sec_1362 company will be treated as an s_corporation for the period beginning k and thereafter provided company’s s election was otherwise valid and was not terminated under the provisions of sec_1362 company and all its current and former shareholders must treat company as having been an s_corporation for the period beginning k and thereafter accordingly all current and former shareholders in determining their respective income_tax liabilities for the period beginning k and thereafter must include the pro_rata share of the separately and nonseparately computed items of company as provided in sec_1366 make adjustments to stock basis as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 if company or any of its current or former shareholders fail to treat company as having been an s_corporation for the period beginning k and thereafter as described above this ruling shall be null and void ruling no based solely on the information submitted and the representation made we conclude that the l amendment to the article of the certificate of incorporation does not create a second class of stock under of sec_1361 except as specifically ruled in this letter we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code specifically we express or imply no opinion concerning whether company is otherwise a valid s_corporation for federal tax purposes this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-100873-98 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
